Citation Nr: 1041467	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  07-05 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for cervical spine 
disability.

2.  Entitlement to service connection for lumbar spine 
disability.

3.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.  
He served in Vietnam and was awarded the Combat Infantryman 
Badge.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision by a Regional Office (RO) 
of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in June 2006, a statement of the case 
was issued in December 2006, and a substantive appeal was 
received in February 2007.

The Veteran had disagreed in June 2006 with the RO's June 2005 
denials of service connection for heart disease, diabetes 
mellitus, tinnitus, hypertension, solar keratoses, and bilateral 
hearing loss disability.  However, following the December 2006 
statement of the case, the Veteran did not file a substantive 
appeal concerning them.  Accordingly, those issues are no longer 
on appeal.  The Veteran had perfected an appeal of the RO's June 
2005 denial of service connection for sleep apnea in February 
2007, but he withdrew that appeal at a November 2007 RO hearing.

This appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on the appellant's part.




FINDING OF FACT

The positive evidence and the negative evidence are in a state of 
equipoise on the question of whether the Veteran's current 
cervical and lumbar spine disabilities are causally related to 
his active duty service.  


CONCLUSIONS OF LAW

1.  Cervical spine disability was incurred in the Veteran's 
active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Lumbar spine disability was incurred in the Veteran's active 
duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, 
for veteran's who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain chronic 
disabilities, such as arthritis, are presumed to have been 
incurred in service if manifest to a compensable degree within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

The record in this case shows that the Veteran participated in 
combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are 
applicable.  Under 38 U.S.C.A. § 1154(b), VA shall accept as 
sufficient proof of service connection of any disease or injury 
alleged to have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of such 
incurrence or aggravation in such service, and to that end, shall 
resolve every reasonable doubt in favor of the Veteran.  

Cervical and lumbar spine

The Veteran claims, including through November 2007 hearing 
testimony, that he injured his cervical and/or lumbar spine in a 
combat explosion in service, which flipped him and caused him to 
land on his head and neck and roll, and also that his cervical 
and lumbar spine were also affected by his having to carry 100 
pound rucksacks during his combat service.  He has stated that he 
had neck and back symptoms in combat service.  He has also 
asserted that neck and back symptoms have continued since 
service.  

Service treatment records are silent for reference to cervical or 
lumbar spine disease, injury, or diagnosis, and on service 
discharge examination in March 1971, the Veteran's spine and 
musculoskeletal system were normal and he reported that he was in 
good health.  He indicated in April 1971 that his condition had 
not changed.

The first mention of problems with either the Veteran's cervical 
or lumbar spine is contained in 1988 chiropractic records, 
showing back treatment and neck stiffness.  These were received 
after the April and May 2007 VA examination reports were made.  
In March 1989, the Veteran reported that his arms would get numb 
sometimes.  On VA examination in April 2007, the Veteran was 
found to have degenerative disc disease of his cervical spine and 
degenerative changes in his lumbar spine.  That examiner reported 
degenerative disc disease of the Veteran's lumbar spine as well 
in May 2007.  A different VA examiner in July 2007 found the 
Veteran to have degenerative joint disease of his cervical and 
lumbar spines.

The examiner in April 2007 stated that it would be acceptable to 
him that the Veteran described a nondisabling condition through 
all of the years producing his current findings, considering that 
his condition was never disabling.  His symptoms could be related 
to his service connection as he verbally declared in a manner 
which would be described as likely as not.  In May 2007, that 
examiner noted that the Veteran had had a long history of work 
since service, some of it very vigorous, and that at no time did 
he lose any work or have any records showing treatment for neck 
or spine injuries.  The examiner stated that the Veteran's 
history was believable, and that it was as likely as not that his 
current degenerative disc disease of his cervical and lumbar 
spine was caused as a result of his professed injury in service.  
He accepted the Veteran's word based on his appropriate attitude 
towards the facts as he claimed them.

On VA examination in July 2007, the Veteran stated that he hit 
the back of his head on dirt when he was pitched forward during a 
combat explosion in service.  The symptoms following this 
consisted of stiffness of his neck and lower back.  He could not 
recall specifically whether he had any distinct pain or not.  The 
stiffness of his neck and lower back lasted for several days.  
There was not any numbness or tingling or weakness of his arms or 
leg following the injury.  He had been questioned closely 
regarding any neck or back complaints at the time of his 
discharge in April 1971, but he did not recall any complaints 
regarding his service at that time.  The heavy packs which he had 
carried in service seemed to have caused transient shoulder, 
neck, and lower back pain.  The Veteran was not able to give a 
date as to when he began to have neck pain and lower back pain.  
His response was "forever", but it appeared that this neck and 
back pain did not begin until sometime after his discharge from 
service.  A review of his service medical records and other 
records, including chiropractic treatment records, did not 
indicate any relationship between his service and his present 
neck and back complaints.  The examiner found that the 
degenerative disc disease of the Veteran's cervical and lumbar 
spine were less likely than not caused by any service injury or 
due to carrying heavy packs in service.  The reasons provided 
were (1), there was no specific evidence in the service medical 
records that the injury to the Veteran's cervical and lumbar 
spine occurred at the time of the explosion, and (2), that the 
symptoms of cervical neck and lower back pain did not occur until 
some unspecified time following discharge from service.  It was 
more likely than not that the cervical and lumbar condition was a 
progressive one related to the aging process.   

Consistent with 38 U.S.C.A. § 1154(b), the Board accepts that 
there was an explosion pitching the Veteran onto the dirt on his 
head and neck during combat, that the Veteran carried heavy packs 
during combat, and that he had some symptoms at the time.  In 
other words, the fact of the inservice injury is accepted.  The 
problem has been to find a nexus or link, between the currently 
diagnosed degenerative changes of the cervical and lumbar spines 
and the inservice injury. 

The Board is troubled by the lack of any documented inservice 
complaints or clinical findings.  It appears from the history 
furnished by the Veteran that he did seek medical care after 
service, but there are no records until the late 1980's.  
However, the Veteran is competent to report a continuity of pain 
over the years since service.  Although there is a lack of 
records of treatment during service, this alone is not sufficient 
to find the Veteran not credible regarding continuing symptoms.  
Further, although there is a negative medical opinion, there is 
also a medical opinion which states that it is at least as likely 
as not that the Veteran's current cervical and lumbar spine 
disabilities are related to the inservice injury.  The Board 
believes that this is a case where the positive evidence is in a 
state of equipoise with the negative evidence as to the question 
of a continuity of pertinent symptoms since the inservice injury.  
Service connection is therefore warranted for degenerative 
changes of the cervical and lumbar spines.  38 U.S.C.A. 
§ 5107(b). 

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 (VCAA) 
and implementing regulations in this case since there is no 
detriment to the veteran as a result of any VCAA deficiency in 
view of the fact that the full benefit sought by the veteran with 
regard to the cervical and lumbar spine disabilities is being 
granted by this decision of the Board.  See generally 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  Although it does not appear that the Veteran was 
furnished notice of the manner of assigning a disability 
evaluation and an effective date, he will have the opportunity to 
initiate an appeal from these "downstream" issues if he 
disagrees with the determinations which will be made by the RO in 
giving effect to the Board's grants of service connection.


ORDER

Service connection for degenerative changes of the cervical spine 
disability is warranted.  Service connection for degenerative 
changes of the lumbar spine disability is warranted.  To this 
extent, the appeal is granted. 


REMAND

PTSD

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
inservice stressor.  See 38 C.F.R. § 3.304(f).  The provisions of 
38 C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  

The Veteran participated in combat as shown by the receipt of the 
Combat Infantryman Badge.  It appears that the Veteran's PTSD 
claim has been denied to date on the basis that there is no 
medical diagnosis of PTSD.  The Board notes several references to 
PTSD in social worker notes and some outpatient treatment 
records.  However, there is also a June 2005 VA report in which 
an examiner (identified as a Ph.D.) concluded that the Veteran 
experiences subthreshold PTSD but does not qualify for the actual 
diagnosis of PTSD.  Under the circumstances, the Board believes 
an examination by a VA psychiatrist would be helpful to clarify 
the matter of a diagnosis of PTSD. 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should furnish the Veteran with 
notice of the manner of assigning 
disability evaluations and effective dates. 

2.  The Veteran should be scheduled for a 
VA PTSD examination by a psychiatrist.  It 
is imperative that the claims file be made 
available to and be examined by the 
examiner.  Any medically indicated special 
tests or studies should be accomplished.  
The examiner should clearly report whether 
a diagnosis of PTSD related to combat 
stressors is warranted.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection for PTSD is 
warranted.  If the benefit remains denied, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


